Detailed Action
	This action is responsive to an original application filed on 11/29/2018 with acknowledgement that this application is a 371 of PCT/IB2017/053196 and claims a priority date of 5/31/2016 to foreign application SKPUV 50073-2016. 
	Claims 1-5 and 9-14 are currently pending.  Claims 6-8 and 15-20 are cancelled.  Claim 1 is an independent claim. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The response filed on February 9, 2022 is acknowledged.  Four pages of amended drawings, one page of amended abstract, ten pages of amended specification, and three pages of amended claims were received on 2/9/2022.  The abstract and drawings remain objected to as noted below.  Claims 1, 3-4, 9-11, and 13-14 have been amended.  Claims 7, 15, and 18-20 are now cancelled.  Claim 1 remains objected to as noted below.  Claims 1-5 and 9-14 are now rejected under 35 U.S.C. 112(b) as noted below.
Information Disclosure Statement
	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or listed on an IDS, they have not been considered.  See Paragraph 009 of the Specification, which references DE10163527 and DE10224505, which are not listed on an IDS.
A third party submission under 37 CFR 1.290 filed on 1/20/2022 has been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “body” (See Claim 1 Line 3) of the hose must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
In the Abstract, “at least one of the ending of the hose” (Line 3) should be revised to “at least one of the endings of the hose” to ensure proper grammar.
Claim Objections
Claim 1 is objected to because of the following informalities:
In Claim 1 Line 5, “the extinguishing substance (2) is inside the hose (1)” should be revised to “wherein the extinguishing substance (2) is inside the hose (1)” to ensure proper grammar.
In Claim 1 Lines 12-13, “a pressure valve for filling by the extinguishing substance (2) is located by one of the endings of the hose” should be revised to “a pressure valve for filling by the extinguishing substance (2) that is located by one of the endings” to ensure proper antecedent basis and proper grammar. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because Lines 4-11 state “an ending connected to each one of the first end and the second end of the hose; the extinguishing substance (2) is inside the hose (1); a closing screw (4) connected to each one of the ending (3); a protector made of a heat shrinkable material covering the connections between each one of the closing screws and corresponding ending, the body of the tube is free of the protector” and it is not clear if one ending is connected to both the first end and the second end of the hose, or if there are two endings with a first ending connected to the first end of the hose and a second ending connected to the second end of the hose.  
Furthermore, it is not clear if one closing screw is connected to two endings, or if a first closing screw is connected to a first ending and a second closing screw is connected to a second ending.
Additionally, it is not clear if one protector is covering multiple connections, or if there is a first protector covering a first connection and a second protector covering a second connection.  
Also, there is improper antecedent basis for “the body of the tube” in the claim.  It is not clear if “the body of the tube” is the same has the body of the hose from Claim 1 Line 3 or if it is something else.
Also, it is not clear whether “free of the protector” means that the body does not touch the protectors, that the body is capable of being slid off of the protectors, or something else.  
For the purpose of examination, Claim 1 Lines 4-11 will be interpreted to state “a first ending connected to the first end of the hose and a second ending connected to the second end of the hose; the extinguishing substance (2) is inside the hose (1); a first closing screw connected to the first ending at a first connection and a second closing screw connected to the second ending at a second connection; a first protector made of heat shrinkable material covering the first connection and a second protector made of heat shrinkable material covering the second connection, wherein the body of the hose does not touch the first protector or the second protector”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over CN-203507380-U to Chen et al. (“Chen”) in view of NPL document “Android App Enables Pressure Transducer Remote Monitoring and Programming” to Electronics 360 (“Electronics 360”), NPL Document “Bourdon Tube Pressure Gauge Type 111.25 CT Contractor Gauge Standard Series to WIKA (“WIKA”), US PGPUB 2008/0289831 A1 to Kaimart (“Kaimart”), NPL Document “JOGR Blazecut Automatic Fire Suppression System” (located at link <https://www.youtube.com/watch?v=Kswau1mGBE8&t=14s> as listed in the PTO-892 reference form provided by the Examiner) to Josh (“Josh”), US Patent 4,752,019 to Walker (“Walker”) and EP 0094192 A1 to Whitlock et al. (“Whitlock”) (Claim 4 cites evidence of NPL Document “FM-200 Safety Data Sheet”). 
As to Claim 1, Chen discloses an automatic self-extinguishing fire device (Machine Translation of Title “Fire detection tube type temperature sensing automatic fire extinguishing device”) comprising: 
an extinguishing substance (Fig. 1 # 4 “extinguishing medium”), 
a hose having a body (See Annotated Fig. 1), a first end (See Annotated Fig. 1), and a second end (See Annotated Fig. 1);  
an ending connected to each one of the first end and the second end of the hose, (See Annotated Fig. 1, Machine Translation of Page 4 “closed conduit 3 of sealed at both ends flexible pressure-resistant”, the endings are #1 “pressure gauge” and #5 “pressure sensor”), the extinguishing substance is inside the hose (See Annotated Fig. 1); 
a pressure valve for filling by the extinguishing substance is located by one of the endings of the hose (See Machine Translation of Page 4 “The end of closed conduit 3 can be installed the check valve assembly that carries sealing function, for fill extinguishing medium 4 and driving gas 2 in pipeline.  Check valve also can be for Bonding pressure monitoring device, for example Pressure gauge 1 or pressure sensor 5”, thus it is understood a check valve can be located between the first end and the first ending shown in Annotated Fig. 1, thus a pressure valve is located by the first ending); 
wherein a sealing or integrity of the hose is disrupted under effects of a fire (Machine Translation of Page 2 “airtight container is made by temperature-sensitive material, and its surface at high temperature can be softened and the formation jet that breaks under the effect of internal pressure”); 
wherein the hose is at least partially flexible (Machine Translation of Pages 2-3 “described airtight container is plastic alloy flexible pipe, and the port at plastic alloy flexible pipe two ends is hermetically-sealed construction”) and the extinguishing substance in the hose is under pressure (Machine Translation of Page 2 “airtight container and be sealed in its inner extinguishing medium”), 
Regarding Claim 1, Chen does not specifically disclose wherein a first closing screw connected to the first ending at a first connection and a second closing screw connected to the second ending at a second connection (See Fig. 1 showing a pressure sensor # 5 that is a first ending and a pressure gauge #1 that is a second ending, however specific structure of #5 and #1 is not disclosed).
However, Electronics 360 discloses a pressure sensor that comprises a first ending (See Annotated Fig. A) connected to a first closing screw (See Annotated Fig. A) at a first connection (See Annotated Fig. A).
Additionally, WIKA discloses a pressure gauge that comprises a second ending (See Annotated Fig. A) connected to a second closing screw (See Annotated Fig. A) at a second connection (See Annotated Fig. A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to the automatic self-extinguishing fire device of Chen to utilize the pressure sensor of Electronics 360 as doing so would yield the predictable result of being able to monitor pressure reading from a wireless device (See Page 1).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automatic self-extinguishing fire device of Chen to utilize the pressure gauge of WIKA as doing so would yield the predictable result of obtaining pressure readings with +/- 1% accuracy (See Page 1).  Making such modifications would result a first closing screw connected to the first ending at a first connection and a second closing screw connected to the second ending at a second connection.  Furthermore, making such a modification to Chen would result in the first ending being connected to the first end of the hose via the first closing screw, and the seconding ending being connected to the second end of the hose via the second closing screw (See Annotated Fig. 1 of Chen). 
Regarding Claim 1, Chen in view of WIKA and Electronics 360 as applied above does not disclose a first protector made of heat shrinkable material covering the first connection and a second protector made of heat shrinkable material covering the second connection, wherein the body of the hose does not touch the first protector or the second protector.
However, Kaimart discloses an extinguishing fire device (Title “fire extinguishing device”) wherein a heat-shrinking PVC protector (Fig. 1 # 2 and #7, Paragraph 0064) is placed on the fire extinguishing device to aid the fire extinguishing device in resisting surface abrasion (Paragraph 0021).
Furthermore, Josh disclose an automatic self-extinguishing fire device (“automatic fire suppression system”, See Timestamp 0:10 through 0:13 in the video related to the NPL document) comprising a hose having a body (See Annotated Fig. A), a first end (See Annotated Fig. A), and a second end (See Annotated Fig. A), a first ending (See Annotated Fig. A) connected to the first end of the hose (See Annotated Fig. A) and a second ending (See Annotated Fig. A) connected to the second end of the hose (See Annotated Fig. A) a first closing screw (See Annotated Fig. A) connected to the first ending at a first connection (See Annotated Fig. A) and a second closing screw (See Annotated Fig. A) connected to the second ending (See Annotated Fig. A) at a second connection (See Annotated Fig. A); a first protector (See Annotated Fig. A) made of heat shrinkable material covering the first connection (See Annotated Fig. A) and a second protector (See Annotated Fig. A) made of heat shrinkable material covering the second connection (See Annotated Fig. A), wherein the body of the hose does not touch the first protector or the second protector (See Annotated Fig. A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known method taught by Kaimart of placing a heat shrinking PVC protector on an exterior location of an extinguishing fire device that could be at risk of surface abrasion and while using the known technique taught by Josh of using a first protector made of heat shrinkable material covering a first connection between a first closing screw and a first ending and a second protector made of heat shrinkable material covering a second connection between a second closing screw and a second ending, wherein a body of the hose does not touch the first protector or the second protector (See Annotated Fig. A), to modify the self-extinguishing fire device of Chen modified by WIKA and Electronics 360 as applied above by placing a first protector on the first closing screw and the first connection and by placing a second protector on the second closing screw and second connection, as doing so would yield the predictable result of having more protection from surface abrasion for the closing screws and any objects that may be surrounding the self-extinguishing fire device when compared to a level of abrasion protection provided by closing screws without a heat shrinking PVC protector around them (See Kaimart Paragraph 0021). 
Regarding Claim 1, Chen in view of Electronics 360, WIKA, Kaimart, and Josh as applied above does not disclose comprising a floating body located inside the hose, the floating body having a reflexive color.
However, Walker discloses a container (Fig. 2 #14 “container”) containing a liquid substance (Fig. 2 #12 “material”) and comprising a floating body (Fig. 2 #20 “float”), the floating body having a reflexive color (Merriam Webster defines reflexive as marked by or capable of reflection, thus since it is understood that the float can be seen, the float is understood to be capable of reflecting some amount of light, therefore the float has a reflexive color), for the purpose of indicating the quantity of liquid substance present in the container (See Col. 4 Lines 45-52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automatic self-extinguishing fire device of Chen in view of Electronics 360, WIKA, Kaimart, and Josh as applied above to comprise a floating body located inside the hose, the floating body having a reflexive color, as taught by Walker, for the purpose of indicating the quantity of liquid extinguishing substance inside the hose (See Col. 4 Lines 45-52).  
Regarding Claim 1, Chen in view of Electronics 360, WIKA, Kaimart, Josh, and Walker as applied above does not disclose wherein the hose transparent in order to observe an inner content of the hose. 
However, Whitlock discloses an automatic self-extinguishing fire device (Page 1 Lines 4-5 “automatic fire extinguishing apparatus”) comprising an extinguishing substance (Page 3 Line 9 “BCF fire extinguishant”), a hose closed on both ends (Page 3 Line 30 – Page 4 Line 1 “After filling with the liquid BCF, the ends of the coil are crushed flat, as indicated at 5, and sealed), the extinguishing substance is inside the hose (Page 3 Lines 8-9 “a helix of PVDF tubing 1 sealed at each end and containing a quantity of BCF fire extinguishant”), wherein the hose is transparent (Page 4 Line 5 “translucent PVDF tube wall”) in order to observe an inner content of the hose for the purpose of assisting in checking for serviceability (Page 4 Lines 4-6). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hose of Chen to be transparent in order to observe an inner content of the hose, as taught by Whitlock, for the purpose of assisting in checking for serviceability. 
As to Claim 2, in reference to the automatic self-extinguishing fire device of Chen in view of Electronics 360, WIKA, Kaimart, Josh, Walker, and Whitlock as applied to Claim 1 above, Whitlock further discloses wherein the extinguishing substance is colored (Page 4 Lines 2-3 “The extinguishant is preferably dyed a conspicuous colour”) so the extinguishing substance is readily visible through the transparent hose (Page 4 Lines 4-5).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automatic self-extinguishing fire device of Chen in view of Electronics 360, WIKA, Kaimart, Josh, Walker, and Whitlock as applied to Claim 1 above to have the extinguishing substance be colored, as taught by Whitlock, for the purpose of having the extinguishing substance be readily visible through the transparent hose.
As to Claim 3, Chen in view of Electronics 360, WIKA, Kaimart, Josh, Walker, and Whitlock as applied to Claim 2 above does not disclose wherein the hose has a control surface with a color corresponding to a color of the fire extinguishing substance, as perceived from an outside, on an outer surface of the hose.
However, Whitlock does disclose that utilizing a control surface with a color corresponding to a color of a fire extinguishing substance, as perceived from an outside, is a feature that is utilized in the art of fire extinguishing to indicate the type of fire extinguishing substance contained in a fire extinguisher (Page 4 Lines 3-4 “green to accord with the generally-accepted colour coding for halon extinguishers”).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the automatic self-extinguishing fire device of Chen in view of Electronics 360, WIKA, Kaimart, Josh, Walker, and Whitlock as applied to Claim 2 above such that the hose has a control surface with a color corresponding to a color of the fire extinguishing substance, as perceived from an outside, on an outer surface of the hose, as taught by Whitlock, for the purpose of indicating the type of fire extinguishing substance contained in the transparent hose. 
As to Claim 4, in reference to the automatic self-extinguishing fire device of Chen in view of Electronics 360, WIKA, Kaimart, Josh, Walker, and Whitlock as applied to Claim 1 above, Chen further discloses wherein the extinguishing substance is a liquid (Machine Translation of Page 2 “FM200 medicament”, which per Page 1 of NPL Document “FM-200 Safety Data Sheet” FM200 is a liquefied gas).
As to Claim 9, in reference to the automatic self-extinguishing fire device of Chen in view of Electronics 360, WIKA, Kaimart, Josh, Walker, and Whitlock as applied to Claim 1 above, Chen further discloses wherein at least one of the endings of the hose includes a pressure sensor (Fig. 1 #5 “pressure sensor” which is understood to be a device that can detect and respond to pressure mechanically) 
As to Claim 10, in reference to the automatic self-extinguishing fire device of Chen in view of Electronics 360, WIKA, Kaimart, Josh, Walker, and Whitlock as applied to Claim 9 above, Chen further discloses wherein the pressure sensor is connected to an a panel (Machine Translation of Page 4 “pressure sensor 5 can pass to fire signal fire-alarm or fire central control unit”, it is understood that fire central control unit can be an equivalent of a panel, since a fire central control unit has controls and a panel is defined by Merriam Webster as a usually vertical mount for controls or dials).
As to Claim 12, in reference to the automatic self-extinguishing fire device of Chen in view of Electronics 360, WIKA, Kaimart, Josh, Walker, and Whitlock as applied to Claim 1 above, Chen discloses wherein the hose is at least 400 mm long (Machine Translation of Page 5 “the spy fire-tube type tubular temperature-sensing self-starting extinguishing device of driving nitrogen, approximately 5 meters of left and right of length” and 5 meters is equivalent to 5000 mm which is greater than 400 mm, thus the hose is at least 400 mm long).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Electronics 360, WIKA, Kaimart, Josh, Walker, and Whitlock as applied to Claim 1 above and further in view of US PGPUB 2014/0305666 A1 to Cordani (“Cordani”).  
As to Claim 5, in reference to the automatic self-extinguishing fire device of Chen in view of Electronics 360, WIKA, Kaimart, Josh, Walker, and Whitlock as applied to Claim 1 above, Chen and Whitlock do not disclose wherein the hose is made from a polyamide.
However, Cordani discloses an automatic self-extinguishing fire device (Title “device for suppressing electrical fires”) comprising an extinguishing substance (Paragraph 0041 “fire suppressant”) and a hose (Figs. 1-4 #10 “conduit”) , wherein the extinguishing substance is inside the hose (See Figs. 1-4) and wherein the hose is made from a polyamide (Paragraph 0049 “polyamide TPE”) to resist tearing and hold the extinguishing substance for a long period of time without evaporating (Paragraph 0049).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automatic self-extinguishing fire device of Chen in view of Electronics 360, WIKA, Kaimart, Josh, Walker, and Whitlock as applied to Claim 1 above such that the hose is made from a polyamide, as taught by Cordani, for the purpose of resisting tearing of the hose and evaporation of the extinguishing substance.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Electronics 360, WIKA, Kaimart, Josh, Walker, and Whitlock as applied to Claim 1 above and further in view of CN-203447673-U to Xiong et al. (“Xiong”).
As to Claim 11, in reference to the automatic self-extinguishing fire device of Chen in view of Electronics 360, WIKA, Kaimart, Josh, Walker, and Whitlock as applied to Claim 1 above, Chen discloses wherein the hose has at least one place with a weakened cross-section configurated to allow an outflow of the extinguishing substance (Machine Translation of Page 2 “airtight container is made by temperature-sensitive material, and its surface at high temperature can be softened and the formation jet that breaks under the effect of internal pressure”).
Chen does not disclose wherein the hose includes a pyrotechnical substance configured to cause an increase in pressure inside the hose. 
However, Xiong discloses an automatic self-extinguishing fire device (Title “Pipe-network type automatic fire extinguishing device”) comprising a container (Fig. 1 #1 “container”) that includes a pyrotechnical substance configured to cause an increase in pressure inside the container (Machine Translation of Page 4 “starting the in-built material 5 of box 3 is solid-state gas generating agents, what container 1 was in-built is extinguishing chemical, such as dry powder, ultra-fine dry powder, water, foam etc., the startup line of startup and feedback line group 4 part excites the solid-state gas generating agent that starts box 3 interior fillings at once, make this solid-state gas generating agent produce driving gas”, the excited solid-state gas generating agent is a pyrotechnical element that produces driving gas resulting in a pressure increase due to the internal expansion of gas in a closed volume prior to breaking through a releasing part); wherein the container has at least one place with a weakened cross-section configured to allow an outflow of an extinguishing substance during the increase in pressure inside the container caused by the pyrotechnical substance (Machine Translation of Page 4 “Entering extinguishing chemical in container 1 cooling agent in container 1 carries out cooling, and promote extinguishing chemical releasing parts disengaging active joint 7 (when extinguishing chemical releasing parts is soft valve plug) or break through extinguishing chemical releasing parts (when extinguishing chemical releasing parts is aluminium foil), after this, extinguishing chemical enters pipe network 2, and outwards spray from each spout”, it is understood that the aluminium foil is a portion of weakened cross section that allows an outflow of the extinguishing substance during the increase in pressure inside the container caused by the excited solid-state gas generating agent).
Xiong teaches that including the pyrotechnical substance configured to cause an increase in pressure inside the container wherein the container has at least one place with a weakened cross-section configured to allow an outflow of an extinguishing substance during the increase in pressure inside the container caused by the pyrotechnical substance results in the automatic self-extinguishing fire device fully covering an area with extinguishing substance in the event of a fire (Machine Translation of Page 4 “cabin of vehicle is carried out to total flooding fire extinguishing”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automatic self-extinguishing fire device of Chen in view of Electronics 360, WIKA, Kaimart, Josh, Walker, and Whitlock as applied to Claim 1 above such that the hose includes a pyrotechnical substance configured to cause an increase in pressure inside the hose, wherein the hose has at least one place with a weakened cross-section configured to allow an outflow of the extinguishing substance during the increase in pressure inside the hose caused by the pyrotechnical substance, as taught by Xiong, for the purpose of fully flooding an area with extinguishing substance in the event of a fire. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Electronics 360, WIKA, Kaimart, Josh, Walker, and Whitlock as applied to Claim 1 above and further in view of US PGPUB 2016/0193489 A1 to Taniguchi et al. (“Taniguchi”).  
As to Claim 13, in reference to the automatic self-extinguishing fire device of Chen in view of Electronics 360, WIKA, Kaimart, Josh, Walker, and Whitlock as applied to Claim 1 above, Chen does not specifically disclose wherein the hose has a diameter of at least 18 mm.
However, Taniguchi discloses an automatic self-extinguishing fire device (Fig. 1 #10 “automatic fire-extinguishing equipment”) comprising an extinguishing substance (Fig. 3 #14 “Fire Extinguishing Agent”), and a hose (Fig. 1 #12 “container”) closed on both ends (See Fig. 1, the hose is closed on both ends by #22 “electrofusion joints”) , wherein the extinguishing substance is inside the hose (See Fig. 3), and wherein the hose has a diameter of at least 18 mm (Paragraph 0032 “the outer diameter of the container 12 is 4 mm-40 mm”, thus when the diameter of the hose is 18mm-40mm it is at least 18 mm).
Taniguchi discloses that the diameter of the hose of the automatic self-extinguishing fire device is determined so the automatic self-extinguishing fire device can be a practical size for usage in a particular space (Paragraph 0032). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automatic self-extinguishing fire device of Chen in view of Electronics 360, WIKA, Kaimart, Josh, Walker, and Whitlock as applied to Claim 1 above such that the hose has a diameter of at least 18 mm, as taught by Taniguchi, for the purpose of having the automatic self-extinguishing fire device be a suitable size for a fire-susceptible area that the automatic self-extinguishing fire device is being placed in. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Electronics 360, WIKA, Kaimart, Josh, Walker, and Whitlock as applied to Claim 1 above and further in view of US PGPUB 2012/0032793 A1 to Sonzala et al. (“Sonzala”). 
As to Claim 14, in reference to the automatic self-extinguishing fire device of Chen in view of Electronics 360, WIKA, Kaimart, Josh, Walker, and Whitlock as applied to Claim 1 above, Chen does not disclose wherein the hose has a thermometer on an outer surface, wherein the thermometer includes a thermochromic tinction.
However, Sonzala discloses a device (Paragraph 0024 “Visual wheel end assembly high-temperature warning system”) that has a thermometer (Fig. 3 # 304 “visual temperature indicator”) on an outer surface (Fig. 3 #300 “wheel end assembly”), wherein the thermometer includes a thermochromic tinction (Paragraph 0024 “thermochromic paint”). 
Sonzala discloses that the thermometer comprising the thermochromic tinction provides a visual indication that the outer surface has reached a temperature that is high enough to cause a fire (Paragraphs 0023 and 0028).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known method taught by Sonzala of placing a thermometer including a thermochromic tinction on an outer surface that can be exposed to high temperatures in order to modify the self-extinguishing fire device of Chen in view of Electronics 360, WIKA, Kaimart, Josh, Walker, and Whitlock as applied to Claim 1 above by placing a thermometer comprising a thermochromic tinction on an outer surface of the hose which would yield the predictable result of giving a visual indication that a fire risk is present. 

    PNG
    media_image1.png
    693
    813
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    478
    485
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    463
    518
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    549
    673
    media_image4.png
    Greyscale

Response to Arguments
Applicant's arguments filed 2/9/2022 have been fully considered but they are not persuasive.
Applicants argues that the floating body of Walker does not have a reflexive color.  This argument is not found persuasive because Merriam Webster defines reflexive as marked by or capable of reflection, thus since it is understood that the float can be seen when removed from the container, the float is understood to be capable of reflecting some amount of light, therefore the float has a reflexive color.
Applicants also argues that that a person skilled in the art will not find any technical motivation to modify the hose of Chen to be transparent; since Chen is not interested in looking at the content inside the hose.  This argument is not found persuasive because Whitlock discloses wherein the hose is transparent (Page 4 Line 5 “translucent PVDF tube wall”), therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hose of Chen to be transparent in order to observe an inner content of the hose, as taught by Whitlock, for the purpose of assisting in checking for serviceability (See Whitlock Page 4 Lines 4-6).  Regardless of whether the hose of Chen is placed coiled inside an electrical cabinet or somewhere else, having the hose of Chen be transparent as taught by Whitlock would yield the predictable result of allowing a user to see inside of the hose and verify whether extinguishing substance is in the hose.
Applicant’s additional arguments with respect to Claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. GB-2332522-A to Kilby et al. (“Kilby”) discloses a floating body having a reflexive color.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752 

/ARTHUR O. HALL/Supervisory Patent Examiner, Art Unit 3752